Title: From George Washington to William Shippen, 7 May 1789
From: Washington, George
To: Shippen, William

 

Dear Sir,
New York, May 7th 1789.

The new and busy scenes in which I have been occupied since I received your favor of the 6th of last month, containing an extract of a letter from your son, will plead my excuse for not having acknowledged the receipt of it at an earlier day.
I have now to express my satisfaction for this mark of your attention, and to thank you for the interest you take in the honor which has lately been done me. I will only add that the style of your son’s letter is highly pleasing, and that the subject matter of it evinces he has not misemployed his time since he has been absent from America. I am, Dear Sir, With great regard & esteem, Your most Obedt Hbe Servt

Go: Washington

